 LA ANDALUZA,INC.219La Andaluza,Inc. and Gremio Puertorriqueno de Tra-bajadores de Produccion,Servicio Y Ventas. Case24-CA-3098April 7, 1972DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERS JENKINS ANDKENNEDYUpon a charge filed on November 2, 1971, andamendments thereto filed on November 15, 1971, andDecember 9, 1971, by Gremio Puertorriqueno de Tra-bajadores de Produccion, Servicio y Ventas, hereincalled the Union, and duly served on La Andaluza,Inc., herein called the Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 24, issued a complainton December 27, 1971, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(3) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charges, complaint, and no-tice of hearing before a Trial Examiner were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on November 12,1971, and November 13, 1971, Respondent dis-charged seven named employees because they hadparticipated in a strike and/or refused to work inprotest of the layoff of other employees, and thereaft-er failed and refused to reinstate the dischargees totheir former positions of employment. By these acts,the complaint alleges that Respondent violated Sec-tion 8(a)(3) and (1) of the Act.Thereafter, counsel for General Counsel filed di-rectly with the Board a motion for default judgmentfor failure to file answer.' Subsequently, on February7, 1972, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causeon or before February 22, 1972, why the GeneralCounsel's motion should not be granted. No responsewas filed to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:RULING ON THE MOTION FOR SUMMARY JUDGMENTSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or any allega-tion in the complaint not specifically denied orexplained in an answer filed, unless the respon-dent shall state in the answer that he is withoutknowledge, shall be deemed to be admitted to betrue and shall be so found by the Board, unlessgood cause to the contrary is shown.The complaint and notice of hearing served on theRespondent specifically state that unless an answerwas filed to the complaint within 10 days from theservice thereof "all of the allegations of the complaintshall be deemed to be admitted to be true and may beso found by the Board." Further, according to theMotion for Summary Judgment the Regional Direc-tor for Region 24, by letter of January 13, 1972, ex-tended the time for filing an answer until the close ofbusiness on January 21, 1972, warning that unless itwas filed within the aforesaid time, a motion for de-fault judgment would be filed. To date, no answer hasbeen filed, and as noted no response was made to theNotice To Show Cause. The allegations in the Motionfor Summary Judgment thus stand uncontroverted,and as the Respondent has not filed an answer to thecomplaint, and as good cause to the contrary has notbeen shown, the allegations of the complaint aredeemed, and are so found, to be true?On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, a Puerto Rican corporation, isengaged in the production of sausages and relatedmeat products, with its principal place of businesslocated in Caguas, Puerto Rico. During the last calen-dar year preceding the issuance of the complaint, theRespondent made purchases valued in excess of$50,000 from suppliers or other sources located withinPuerto Rico, who in turn received such items directlyfrom places outside Puerto Rico.'Hereinafterreferred to as Motion for Summary Judgment2Wilson & Sons,193 NLRB No 51, and cases cited therein196 NLRB No. 30 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDGremio Puertorriqueno de Trabajadores de Pro-duccion, Servicio y Ventas is a labor organizationwithin the meaning of Section 2(5) of the Act.IIIUNFAIR LABOR PRACTICESOn or about the dates set opposite their respectivenames, the Respondent discharged the following em-ployees because they participated in a strike and/orrefused to work in protest of the layoff of other em-ployees and thereafter failed and refused to reinstatethem to their former positions of employment:Jose Luis AmbertNov. 13,1971JuanAyalaNov. 13,1971Efrain CarrasquilloNov. 12,1971Bienvenido Diaz del ValleNov. 12,1971Angel Luis MelendezNov.13,1971Librada OquendoNov. 12,1971Maria Rivera RodriguezNov. 13,1971By discharging and failing and refusing to reinstateits employees, we find that Respondent discriminatedin regard to the terms and conditions of employmentof its employees to discourage membership in a labororganization, and by such conduct the Respondentengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaningof Section 8(a)(3) and (1) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the poli-cies of the Act.Having found that the Respondent violated Section8(a)(3) and (1) of the Act by discriminatorily dis-charging employees Jose Luis Ambert, Juan Ayala,Efrain Carrasquillo, Bienvemdo Diaz del Valle, AngelLuis Melendez, Librada Oquendo, and Maria RiveraRodriguez, and by discriminatorily failing and re-fusing to reinstate them, we shall order that the Re-spondent offer each of them immediate and fullreinstatement to his former job or, if that job no long-er exists, to a substantially equivalent position, with-out prejudice to his seniority and other rights andprivileges, and make each of them whole for any lossof earnings each may have suffered by reason of suchdiscrimination, by payment of a sum of money equalto that which each normally would have earned aswages from the date of discharge to the date of saidoffer of reinstatement, less his net earnings duringsuch period, with backpay computed on a quarterlybasis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, 294, and withinterest thereon as prescribed by the Board inIsisPlumbing & Heating Co.,138 NLRB 716.As the unfair labor practices committed by the Re-spondent were of a character which go to the veryheart of the Act, we shall order the Respondent tocease and desist therefrom and to cease and desistfrom infringing in any other manner upon the rightsof employees guaranteed by Section 7 of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.La Andaluza, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Gremio Puertorriqueno de Trabajadores de Pro-duccion, Servicio y Ventas is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By discriminating in regard to the terms andconditions of employment of its employees to discour-age membership in a labor organization, the Respon-dent has engaged in unfair labor practices within themeaning of Section 8(a)(3) of the Act.4. By thus interfering with, restraining, and coerc-ing its employees in the exercise of rights guaranteedin Section 7 of the Act, the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 20(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, La LA ANDALUZA, INC.Andaluza, Inc., Caguas, Puerto Rico, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities onbehalf of any labor organization by discharging andfailing or refusing to reinstate or otherwise discrim-inating in regard to the hire or tenure of employmentof any of its employees because of their union activi-ties.(b) In any other manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Offer to Jose Luis Ambert, Juan Ayala, EfrainCarrasquillo, Bienvenido Diaz del Valle, Angel LuisMelendez, Librada Oquendo, and Maria Rivera Ro-driguez immediate and full reinstatement to their for-mer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority and other rights and privileges, andmake each of them whole for any loss of earningssuffered by reason of Respondent's discrimination inthemanner set forth in the section herein entitled"The Remedy."(b)Notify immediately the above-named individ-uals, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all oth-er records necessary to analyze the amounts of back-pay due under the terms of this Order.(d) Post at its Caguas, Puerto Rico, facility copiesof the attached notice marked "Appendix."3 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 24, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 24, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.3 In the eventthat this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNationalLaborRelations Board"shall bechanged to read "Posted Pursuant221to a Judgmentof the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in, or ac-tivities on behalf of, any labor organization bydischarging and failing or refusing to reinstate, orotherwise discriminating in regard to the hire ortenure of employment of any of our employees.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed them by Sec-tion 7 of the Act.Since the Board found that we violated the law bydischarging the employees named below, WE WILL Of-fer them their jobs back and WE WILL pay them for anyloss of pay they may have suffered because we laidthem off.Jose Luis AmbertNov. 13,1971Juan AyalaNov. 13,1971Efrain CarrasquilloNov. 12,1971Bienvenido Diaz del ValleNov. 12,1971Angel Luis MelendezNov. 13,1971Librada OquendoNov. 12,1971Maria Rivera RodriguezNov. 13,1971LA ANDALUZA, INC(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Pan Am Building, 7th Floor, P. O. BoxUU, 255 Ponce de Leon Avenue, Hato Rey, PuertoRico 00919, Telephone 809-765-0404.